Title: To Benjamin Franklin from Jonathan Williams, Jr., 9 December 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Hond Sir.
Nantes Deceme 9. 1779
As the Process which Mr Mercier thought fit to make against me is decided in my Favour, I according to the promise I made in my answer to the Memorial he presented to you herewith transmit his acct against the late Commissioners of the United States with the Vouchers exactly as I received it.
I take the same Opportunity to transmit to you the Paper Money I received here by order of the Commissioners of some distrest american Prisoners which being charged in the acct settled by my Arbitrators and approved by you is no longer necessary to me as a Voucher and is the property of the Public; for the same Reason I also transmit several Receipts & Bills given to me by Prisoners for the Moneys advanced to them, to serve for the Recovery of the said moneys on accot of the Public, what others I formerly received have been already transmitted to the Committee.
Please to acknowledge the Reception of the Paper Money & Receipts according to the inclosed List.
I am with the greatest Respect dear & Honoured Sir Your dutifull & affectionate Kinsman
Jona Williams
Doctor Franklin
 Notation: J Williams Decr. 9. 1779